Case 1:18-cv-00981-CMA-MEH Document 257 Filed 08/05/19 USDC Colorado Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

   Civil Action No. 18-cv-00981-CMA-MEH

   HEIDI GILBERT,
   AMBER MEANS,
   MANDY MELOON,
   GABRIELA JOSLIN,
   KAY POE, and
   JANE DOES 6–50,

          Plaintiffs,

   v.

   UNITED STATES OLYMPIC COMMITTEE,
   USA TAEKWONDO, INC.,
   U.S. CENTER FOR SAFESPORT,
   STEVEN LOPEZ,
   JEAN LOPEZ, and
   JOHN DOES 1–5,

          Defendants.


                                          MINUTE ORDER

   Entered by Michael E. Hegarty, United States Magistrate Judge, on August 5, 2019.

           At the request of the parties, the Court will hold a Discovery Conference on Wednesday,
   August 7, 2019, at 1:30 p.m. in Courtroom A-501, on the fifth floor of the Alfred A. Arraj United
   States Courthouse located at 901 19th Street, Denver, Colorado.

            Counsel may appear at the conference by telephone. All counsel appearing by phone shall
   first teleconference together, then call my chambers at (303) 844-4507 at the appointed time.

           In advance of the conference, the parties may each prepare a short statement identifying the
   nature of the dispute(s) and send the statements by email to hegarty_chambers@cod.uscourts.gov.
   These materials shall be submitted before noon on August 6, 2019.
